Chief Justice PARKER,
dissenting.
Although the Tort Claims Act represents “a limited waiver of [the State’s] sovereign immunity,” Myers v. McGrady, 360 N.C. 460, 464, 628 S.E.2d 761, 764 (2006), its enactment in 1951 did not abrogate the public duty doctrine. Stone v. N.C. Dep’t of Labor, 347 N.C. 473, 479, 495 S.E.2d 711, 714 (holding that “the plain words of the statute indicate an intent that the [public duty] doctrine apply to claims brought under the Tort Claims Act”), cert. denied, 525 U.S. 1016, 142 L. Ed. 2d 449 (1998). Rather, “the Tort Claims Act... incoiporat[ed] the existing common law rules of negligence, including [the public duty] doctrine.” Id. at 479, 495 S.E.2d at 715; cf. Hunt v. N.C. Dep’t of Labor, 348 N.C. 192, 196, 499 S.E.2d 747, 749 (1998) (adopting our reasoning in Stone). Although we first recognized the public duty doctrine in Braswell v. Braswell, 330 N.C. 363, 410 S.E.2d 897 (1991), which involved a negligence suit against law enforcement, in subsequent decisions we reiterated the doctrine’s applicability and permitted its logical coverage of other government actors. Stone, 347 N.C. at 481, 495 S.E.2d at 716; see also Multiple Claimants v. N.C. Dep’t of Health & Human Servs., 361 N.C. 372, 378, 646 S.E.2d 356, 360 (2007) (holding that DHHS, although within public duty doctrine’s scope, was liable *16to victims of prison fire because applicable statutes created "special relationship” of duty owed by DHHS to inmates as a class); Myers, 360 N.C. at 468, 628 S.E.2d at 767 (holding Division of Forest Resources did not owe specific duty to plaintiffs injured when mismanaged forest fire smoke occluded roadways); Hunt, 348 N.C. at 199, 499 S.E.2d at 751 (holding Department of Labor’s statutory duties did not create a private right of action and that to hold otherwise would result in the State becoming a “virtual guarantor” of safety of every go-kart subject to inspection).
These cases demonstrate that the Tort Claims Act did not eliminate the public duty doctrine, which continued to exist in a form not limited by the strictures of the amendment passed by the General Assembly in 2008. Consequently, the same analysis we applied in Multiple Claimants, Myers, Hunt, and Stone is applicable here. Under that framework, the key question is “whether the language of the relevant statutes and regulations clearly mandates a standard of conduct owed by an agency to the complainant.” Multiple Claimants, 361 N.C. at 376, 646 S.E.2d at 359. As recognized by the dissenting judge at the Court of Appeals, Ray v. N.C. Dep’t of Transp., — N.C. App. —, — 720 S.E.2d 720, 724-25 (2011) (Hunter, Robert C., J., dissenting), plaintiffs cannot prevail under that analysis.
To avoid the result compelled by our precedents, the majority has endeavored to superimpose the amended Tort Claims Act — and thus a more limited form of the public duty doctrine — upon claims that antedate it. Specifically, the majority gives the 2008 amendment retroactive effect by construing it as a “clarification” of what the legislature believed the law already was. That interpretation is unsupportable.
“An amendment which in effect construes and clarifies a prior statute must be accepted as the legislative declaration of the meaning of the original act, where the amendment was adopted soon after the controversy arose concerning the proper interpretation of the statute.” 1A Norman J. Singer & J.D. Shambie Singer, Statutes and Statutory Construction § 22:31, at 374-75 (7th ed. 2009) [hereinafter Singer & Singer] (footnote omitted). In this instance the General Assembly did not make this supposed clarification until ten years after Stone and Hunt and seventeen years after Braswell. Thus, timing weighs against the majority’s interpretation. Most significant, however, is that the 2008 amendment does not “construe” or “clarify” the Tort Claims Act at all. Rather, the amendment changes the law by limiting a preexisting common law doctrine not mentioned in the initial iteration of the Tort Claims Act.
*17Moreover, the plain language of the amendment states that it only applies to “claims arising on or after” its effective date. Act of July 9, 2008, ch. 170, sec. 2, 2008 N.C. Sess. Laws 690, 691. “This language is too plain for construction.” Pac. Mut. Life Ins. Co. v. Ins. Dep’t, 144 N.C. 305, 307, 144 N.C. 442, 444, 57 S.E. 120, 121 (1907). “Where the language of a statute is clear and unambiguous, there is no room for judicial construction and the courts must give it plain and definite meaning . . . .” Williams v. Williams, 299 N.C. 174, 180, 261 S.E.2d 849, 854 (1980) (citations omitted). The text of the amendment leaves nothing to implication. “[Tjhat which is expressed makes that which is implied to cease.” Howell v. Travelers Indem. Co., 237 N.C. 227, 231-32, 74 S.E.2d 610, 614 (1953) (internal quotation marks omitted). By expressly limiting the effect of the amendment to claims arising “on or after” its effective date of 1 October 2008, the General' Assembly manifested an intention not to impose these limitations on the public duty doctrine for antecedent tort claims. Plaintiffs’ wrongful death claims are among the latter category.
This plain language also prohibits reading the amendment as a “clarification” of what the law already was. We have addressed the issue before:
In construing a statute with reference to an amendment, the presumption is that the legislature intended to change the law.... We also consider it significant that [the act in question] provide [s] that the amendment shall not be applied retroactively. This is strong evidence that the legislature understood that the amendment occasioned a change in, rather than a clarification of, existing law.
State ex rel. Utils. Comm’n v. Pub. Serv. Co. of N.C., 307 N.C. 474, 480, 299 S.E.2d 425, 429 (1983) (citing Childers v. Parker’s, Inc., 274 N.C. 256, 260, 162 S.E.2d 481, 483-84 (1968)). Similarly, in the instant case, the legislature’s insertion of a proviso prescribing only prospective application serves as “strong evidence” refuting the notion that the 2008 amendment was intended to clarify existing law. Of note, the session law amending the statute in Ferrell v. Department of Transportation, 334 N.C. 650, 435 S.E.2d 309 (1993), cited by the majority, stated that it would be effective upon ratification without any specific reference to prospective or retrospective application. Act of July 2, 1992, ch. 979, sec. 2, 1991 N.C. Sess. Laws 907, 910.
Additional evidence that the General Assembly understood it was limiting a preexisting doctrine rather than clarifying it can be found in the caption to the amendment, which reads as follows:
*18An act to limit the use of the public duty doctrine as an affirmative defense for claims under the State Tort Claims Act in which the injuries of the claimant are the result of the alleged negligent failure of certain parties to protect claimants from the action of others.
Ch. 170, 2008 N.C. Sess. Laws at 690. As we recognized long ago, a statute’s caption is relevant to its construction. Smith v. Davis, 228 N.C. 172, 178, 45 S.E.2d 51, 56 (1947). “[W]hen the meaning of an act of the General Assembly is in doubt, reference may be had to the title and context of the act of legislative declarations of the purpose of the act, — the intent and spirit of the act controlling in its construction.” Id. at 179, 45 S.E.2d at 57 (citing inter alia, State v. Woolard, 119 N.C. 485, 119 N.C. 779, 25 S.E. 719 (1896)). Here the caption or title of the 2008 amendment shows us that the legislature sought to “limit” the public duty doctrine — an affirmative defense that had survived North Carolina’s adoption of the Tort Claims Act.
Despite this strong evidence of the legislature’s intent and understanding of the law, the majority’s opinion gives retroactive life to an amendment that has the effect of depriving the Department of Transportation of a common law defense. Our rules of construction do not permit this result. Smith v. Mercer, 276 N.C. 329, 337, 172 S.E.2d 489, 494 (1970) (“It is especially true that [a] statute or amendment will be regarded as operating prospectively . . . where it is in derogation of a common-law right, or where the effect of giving it a retroactive operation would be to ... invalidate a defense which was good when the statute was passed....’’ (quoting 50 Am. Jur. Statutes § 478) (internal quotation marks omitted)); see also 2 Singer & Singer § 41:4, at 415-16 (“A statutory amendment... cannot be given retroactive effect in the absence of a clear expression of legislative intent to do so.”).
The original Tort Claims Act did not speak to the public duty doctrine at all. The doctrine continued to exist, in the form in which it was applied in Hunt and Stone, at the time plaintiffs’ decedents had their accident. If the legislature had intended to “clarify” the relationship between the Tort Claims Act and the public duty doctrine— a subject on which it had not yet spoken — it could have made that intention manifest. If it had intended to give the 2008 amendment retroactive scope, it could have done so. It did neither. I therefore respectfully dissent.